Order entered March 7, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-01309-CV

                 IN THE INTEREST OF M.W.M., JR., A MINOR CHILD

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-07-04168-Z

                                          ORDER
               Before Chief Justice Wright, Justice Brown, and Justice Whitehill

       This is an appeal from an order denying a motion to compel arbitration of issues raised by

appellee in a motion for judgment.       On November 16, 2017, we stayed “all trial court

proceedings” relating to that motion as well as appellee’s application for turnover relief,

appellee’s motion to compel production of documents, and any motions or requests of appellee

seeking post-judgment remedies or post-judgment discovery from appellant or third parties,

including but not limited to the hearings set for November 21, 2017 and December 14, 2017.”

       Before the Court now are appellee’s motion for contempt, appellee’s motion to modify

the November 16th stay order, and appellant’s response to the motion to modify.       Appellee’s

motions stem from an arbitration proceeding commenced at appellant’s request after we entered

the stay order. The arbitration concerned issues separate from those raised in this appeal and

resulted in an award rendered December 21, 2017.
       By the motion for contempt, appellee argues appellant should be held in contempt, and

the arbitration award declared void, because the arbitration violated the stay order. Appellee

further argues that a temporary injunction granted by the 14th Judicial District Court based on the

arbitration award should also be declared void. In the event the Court does not grant the motion

for contempt, appellee argues in her motion to modify that she should be relieved of the stay so

she may file with the trial court below a motion to vacate the arbitration award.

       Because our November 16th order stayed only trial court proceedings related to the

identified motions, we DENY the motions for contempt and to modify.


                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE